DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-20 in the reply filed on November 17, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites that an unused horsepower is “redistributed” when there is a breakdown in one of the hydraulic circuits, and this renders the claim indefinite, as there is no mention of how the claimed “redistribution” occurs. Moreover, it would seem that this would occur as a natural result of shutting down one of the hydraulic circuits, since the prime mover would, at that point, be providing power to fewer hydraulic pumps which would mean that there is more horsepower available to drive the remaining hydraulic circuits.
	Claims 17-20 are rejected here because the claims all depend, directly or indirectly, from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 11,268,501 B1 (Martin).
	As concerns claim 16, Martin discloses a method, comprising: independently powering at least two hydraulic pump circuits on a modular pump skid 100 with a single prime mover 104mounted on the modular pump skid, wherein each hydraulic pump circuit comprises a hydraulic pump 106 and a hydraulically driven pump 112 fluidly coupled to the hydraulic pump; providing horsepower, with the prime mover, to each hydraulic pump of the hydraulic pump circuits, redistributing an unused horsepower, when one of the at least two hydraulic pump circuits breaks down, to one or more operating hydraulic pump circuits (implicit at 9:25+, as the prime mover is operating one less hydraulic pump 106), flowing a fluid from the hydraulically driven pump to a high-pressure fluid conduit (shown, not separately referenced in figure 5); and injecting the fluid into a well via a fluid manifold 116 fluidly coupled to the high-pressure fluid conduit.
	As concerns claim 17, Martin discloses the method of claim 16, further comprising automatically switching the unused horsepower with a control system 418 coupled to the single prime mover.
	As concerns claim 20, Martin discloses the method of claim 16, further comprising repairing the downed hydraulic pump circuit while the one or more operating hydraulic pump circuits continues to operate (9:25+).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 10,865,624 B1 (Cui et al.).
As concerns claim 18, Martin discloses the method of claim 16, but lacks to disclose the method further comprising running the prime mover at a fixed speed. Nevertheless this would be readily ascertainable from the disclosure of Cui et al., as Cui et al. discloses a fracturing method wherein a prime mover 23 which drives a hydraulic pump is set to a constant speed, allows for adjustment of the speed of the components driven by the hydraulic pump to control the system without adjusting the speed of the motor (6:55+). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the step of operating the prime mover at constant speed to obtain the predictable result of facilitating control of the components of the system without adjusting the speed of the prime mover.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin, as modified, and further in view of US 2018/0266412 (Stokkevag et al.).
As concerns claim 19, the combination discloses the method of claim 18, but lacks to expressly disclose the method further comprising reducing, with a pump drive, a rotation per minute from the prime mover to the at least two hydraulic pump circuits. Stokkevag et al. discloses a method comprising power at least two hydraulic pump circuits on a mobile pump skid comprising reducing, with a pump drive, a rotation per minute from the prime mover to the at least two hydraulic pump circuits (see, 0038).  Stokkevag et al. teaches that the gear unit 8 may be configured to reduce high-rpm output from the turbine (Id.). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the reduction gearing into the method to obtain the predictable result of effectively reducing the high-rpm output when employing a turbine engine as the prime mover in the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:30-6:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679